Citation Nr: 0903808	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  00-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to January 
1985.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1997 rating decision in which the RO denied 
service connection for a neck condition on the basis that 
there was no medical evidence showing that the veteran had a 
current neck condition.  Within the appeal period, the 
veteran submitted a statement in which he identified four 
private healthcare providers who had treated him for his neck 
condition.  The Board points out that, if new and material 
evidence is received before expiration of the appeal period, 
the evidence will be considered as having been filed in 
conjunction with the claim that was pending at the beginning 
of the appeal period.  See 38 C.F.R. § 3.156(b) (2008).  This 
regulation has been interpreted as meaning that if new and 
material evidence is received within the appeal period of a 
decision, that decision does not become final.  Muehl v. 
West, 13 Vet App 159 (1999).  As such, in light of the 
veteran's statement identifying several private physicians 
who had treated him for a current neck disability, which was 
received prior to expiration of the appeal period for the May 
1997 rating decision, that rating decision did not become 
final.  

After receipt of private treatment records, in a January 1999 
rating decision, the RO found that the claim for service 
connection for degenerative disc disease (DDD), C5 through 
C7, remained denied.  In September 1999, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in December 1999.  A supplemental SOC (SSOC) was 
issued in March 2000.  In the March 2000 SSOC, the RO stated 
that the veteran had been notified of the January 1999 rating 
decision by letter dated February 9, 1999.  The RO pointed 
out that the normal appeal period passed on February 9, 2000; 
however, as additional evidence was received in November 
1999, an SSOC was being issued to consider that evidence.  
The RO went on to state that the veteran would have to submit 
an appeal within 60 days.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2000, within 60 days of issuance of the March 
2000 SSOC.

In a March 2001 decision, the Board denied service connection 
for a neck disability.  The veteran, in turn, appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2003 single-judge Order, 
the Court determined that, because VA failed to satisfy its 
section 5103(a) duty-to-notify requirements, the March 2001 
Board decision would be vacated and remanded for further 
proceedings consistent with the Order.

The Secretary appealed the Court's decision to the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit).  In an 
April 2004 Order, the Federal Circuit vacated the Court's 
June 2003 Order, and remanded the matter to the Court for 
further proceedings consistent with the Federal Circuit's 
decision in Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 
2004).  

In a July 2004 order, the Court again vacated the Board's 
March 2001 decision denying service connection for a neck 
disability, noting that VA failed to comply with the 
requirements of the duty to notify.  In regard to prejudicial 
error, the Court noted that, "because the appellant has not 
had the opportunity to benefit from and react to the notices 
that the Secretary was and is obligated to provide, any 
conclusion by the Court that the appellant is not prejudiced 
would be pure speculation."  See July 2004 Order, at 4.  
Judgment was entered by the Court in August 2004.  

In March 2008, the Federal Circuit summarily affirmed the 
Court's judgment. The case has now been returned to the Board 
for readjudication.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In view of points raised in the Court's Order, and review of 
the claims file, the Board finds that further RO action on 
the claim for service connection for a neck disability is 
warranted. 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008).  The claims file reveals that additional 
RO action is needed to comply with the notification 
requirements of the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

While an October 1999 letter informed the veteran of some of 
the information he could submit in support of his claim for 
service connection for DDD of the cervical spine, the Court 
found that the veteran had not been furnished a letter which 
complied with the VCAA notice provisions.  Specifically, the 
Court stated that no documents or notifications demonstrated 
that the veteran had been notified of who is responsible for 
obtaining the evidence necessary to substantiate his claim.  
See Order, at 4.  The Board is bound by the findings 
contained in the Court Order.  See Chisem v. Gober, 10 Vet. 
App. 526, 527-28 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim). 
 
The Board notes that action by the RO is required to satisfy 
the provisions of the VCAA.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claim for service connection 
for a neck disability, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should advise the veteran of the 
information and evidence needed to establish the claim for 
service connection for a neck disability.  The letter should 
also specify what evidence VA will provide and what evidence 
the veteran is to provide.  The RO should also ensure that 
its notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
further examination, if warranted) prior to adjudicating the 
claim for service connection for a neck disability.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
notice specific to the claim for service 
connection for a neck disability.  

The RO should explain how to establish 
entitlement to service connection, as 
well as the evidence that will be 
obtained by VA and the type of evidence 
that is the veteran's ultimate 
responsibility to submit.  The RO should 
request that the veteran provide 
information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a neck 
disability.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate-and 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include further examination, if 
warranted), the RO should adjudicate the 
claim for service connection for a neck 
disability in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

